 Case 3:20-cv-01669-X-BT Document 18 Filed 11/16/20         Page 1 of 1 PageID 70



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

SCOTT TURNER,                              §
      Petitioner,                          §
                                           §
v.                                         §    No. 3:20-CV-01669-X-BT
                                           §
STATE OF TEXAS, et al.,                    §
      Respondents.                         §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated October 28, 2020, the Court finds that the Findings and

Recommendation of the Magistrate Judge are correct, and they are accepted as the

Findings, Conclusions, and Recommendation of the Court.

      IT IS THEREFORE ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted. Moreover, to

the extent that a certificate of appealability is necessary here, it is DENIED.

      IT IS SO ORDERED this 16th day of November 2020.




                                       ___________________________________
                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE
